Citation Nr: 1747654	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-00 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for deep vein thrombosis (DVT).

3.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee disability. 

4.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1963 to June 1966.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of (1) service connection for a right knee disorder, to include as secondary to the service-connected left knee disability; and (2) entitlement to a TDIU, to include SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal regarding service connection for hypertension.

2.  The Veteran is service-connected for peripheral vascular disease of the lower extremities.

3.  DVT is a type of condition associated with peripheral vascular disease. 

4.  For the entire initial rating period on appeal, the Veteran's left knee disability has been manifested by normal extension, with flexion, at worst, to 90 degrees, without lateral instability or recurrent subluxation, but with symptomatic removal of the semilunar cartilage.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105 (b)(2),(d)(5) (West 2014); 
38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for service connection for DVT have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  For the entire initial rating period on appeal, the criteria for a rating in excess of 10 percent for the Veteran's left knee patellofemoral syndrome have not been met. 38 C.F.R. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2016).

4.  For the entire initial rating period on appeal, the criteria for a separate 10 percent rating, but no higher, for the Veteran's left knee disability, manifested by the residuals of a meniscectomy, have been met.  38 C.F.R. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue

An appellant, or his authorized representative, may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

In a September 2017 Informal Hearing Presentation, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that that the Veteran desired to withdraw his appeal regarding the claim for service connection for hypertension.  Given his clear intent to withdraw his appeal, further action by the Board on this issue would not be appropriate.  38 U.S.C.A. § 7105.

Service Connection for DVT

VA treatment records confirm that the Veteran has been diagnosed with bilateral DVT and underwent a thrombectomy (excision of a clot from a blood vessel).  He has been prescribed Coumadin (an anticoagulant) for the rest of his life.  See February 2015 VA treatment record. 

In an August 2017 rating decision, the RO granted service connection for right and left lower extremity peripheral vascular disease and assigned a 40 percent rating for each extremity.  This decision was based on a July 2017 VA diabetes examination, which indicated that the Veteran's peripheral vascular disease was related to his service-connected diabetes.  An accompanying July 2017 VA artery and vein examination noted that the Veteran had two types of vascular diseases, including varicose veins and post-phlebitic syndrome.

According to the Mayo Clinic, post-phlebitic syndrome is a "common complication" that can occur after DVT.  See http://www.mayoclinic.org/diseases-conditions/deep-vein-thrombosis/symptoms-causes/syc-20352557.  Further, the 
U. S. Department of Health and Human Services defines DVT as a "blood clot that forms in a vein deep in the body.  Blood clots occur when blood thickens and clumps together."  See https://www.nhlbi.nih.gov/health/health-topics/topics/dvt/.  

As such, the Board finds that the Veteran's DVT is essentially a type of vascular disease (a class of diseases of the blood vessels).  In other words, because the Veteran has a confirmed diagnosis of post-phlebitic syndrome, logically, this would also include DVT.  Accordingly, the Board finds that service connection for DVT is warranted and should be included in the Veteran's already service-connected vascular disease disabilities.
The Board notes that the Veteran's service-connected peripheral vascular disease is currently rated under Diagnostic Code 7121.  38 C.F.R. § 4.104.  Under the rating schedule, the Veteran's DVT (granted herein) would also be rated under Diagnostic Code 7121 for post-phlebitic syndrome (of any etiology).  As such, the effect of this decision to a separate grant of service connection for DVT does not result in a separate disability rating for DVT apart from the already service-connected peripheral vascular disease (rated as post-phlebitic syndrome).  

Rating for Left Knee Disability-Laws and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran is contesting the disability evaluation that was assigned following the grant of service connection for his disability.  This matter is therefore to be distinguished from one in which a claim for an increased rating of a disability has been filed after a grant of service connection.  The Court has observed that in the latter instance, evidence of the present level of the disability is of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time.  See Fenderson, at 126-27.  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Board finds that the Veteran's left knee symptoms have remained relatively consistent throughout the entire initial rating period on appeal; as such, staged ratings are not warranted.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse is relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2015).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

The Veteran's left knee disability has been rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, under Diagnostic Code 5260 (limitation of flexion of the leg) for painful motion.  

The Veteran contends that his left knee disability is more severe than what is contemplated by the currently assigned 10 percent rating.  For the reasons discussed below, the Board finds that the Veteran's left knee disability warrants a separate rating under Diagnostic Code 5259 for symptomatic removal of the semilunar cartilage. 

The relevant rating criteria include Diagnostic Code 5010, which instructs the rater to rate traumatic arthritis as degenerative arthritis under Diagnostic Code 5003. Under Diagnostic Code 5003, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  For purpose of rating disability from arthritis, the elbow is considered a major joint.  38 C.F.R. § 4.45 (f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension).  

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Diagnostic Code 5258 provides a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of the semilunar cartilage.

The evidence includes a May 2013 VA knee examination.  During the evaluation, the Veteran reported that his pain was a 2 out of 10 and was located along the medial joint line and anterior patellar area.  He reported having swelling, heat, clicking, and giving way.  He also reported using a cane.  Walking was limited to 100 yards and standing was limited to 10-15 minutes.  Flare-ups were noted to cause increased pain depending on activity.  Upon range of motion testing, flexion was limited to 120 degrees with pain at 90 degrees.  Extension was to 0 degrees with no objective evidence of pain.  Repetitive use testing did not decrease range of motion in flexion or extension.  Contributing factors associated with functional loss or impairment included less movement than normal, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weigh-bearing.  Medial-lateral stability was normal in the left knee.  There was also no evidence or history of recurrent patellar subluxation or dislocation.  

Meniscectomies of the left knee were noted to have occurred in the 1980s and as recent as 2005.  Symptoms included pain, scars, swelling, and degenerative changes.  The examiner specifically opined that the Veteran's patellofemoral syndrome was related to service, but the meniscal tear was not.  However, the examiner could not delineate which symptoms were more prevalent nor could the examiner breakdown which diagnoses were causing what amount of disability without using mere speculation.  The Board finds that all symptoms should be attributed to the service-connected left knee disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Veteran was afforded another VA knee examination in April 2016.  During the evaluation, the Veteran reported left knee pain "most of the time" and difficulty bending the knee.  He also reported a sensation of swelling without redness or increased warmth.  The Veteran further indicated that he had decreased range of motion.  Flare-ups were noted to occur every 3 days, often when sitting or lying down.  The flare-ups lasted approximately 2 hours.  He was also limited in walking and avoided bending and kneeling.  Upon range of motion testing, flexion was limited to 105 degrees with pain.  Extension was to 0 degrees with pain.  There was also pain with weight bearing.  Repetitive use testing did not decrease range of motion in flexion or extension.  Contributing factors associated with functional loss or impairment included less movement than normal, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weigh-bearing.  There was no ankylosis of the left knee.  Medial-lateral stability was normal in the left knee.  There was also no evidence or history of recurrent patellar subluxation or dislocation.  The examiner did note that there was a history of effusion.  As for the meniscal condition, the examiner noted that symptoms included frequent episodes of pain and effusion.  

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's left knee disability warrants a separate 10 percent rating due to symptoms associated with his left knee meniscus conditions.  As the Veteran has been shown to have meniscus repair in the left knee (meniscectomies), the Board has considered the applicability of Diagnostic Code 5258 and 5259, which pertain to the semilunar cartilage, or meniscus. 

Regarding Diagnostic Code 5259, the evidence demonstrates that the Veteran's post-operative knee is symptomatic.  The evidence discussed above shows that the Veteran's left knee has resulted in subjective evidence of pain and effusion.  See VA examination reports.  The Board finds that the Veteran is competent to report symptoms of pain and swelling as these are observable symptoms and there is no evidence indicating the statements are not credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the April 2016 VA examiner indicated that there was a history of recurrent effusion.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent rating for the left knee is warranted under Diagnostic Code 5259 for the entire initial rating period on appeal.  The Board notes that the 10 percent rating assigned herein is a separate rating in addition to the currently assigned 10 percent evaluation for painful motion.

The Board further finds that higher or separate rating in excess of 10 percent for the Veteran's left knee disability is not warranted.  Under Diagnostic Code 5259, a 10 percent rating is the maximum assignable under Diagnostic Code 5259 for post-operative cartilage removal.

Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  The evidence demonstrates that the Veteran has a history of meniscectomies, with the most recent in 2005.  As the Veteran's left meniscus has been surgically repaired and is not dislocated as contemplated under Diagnostic Code 5258, this code does not apply. 

As noted above, the Veteran's patellofemoral syndrome, which includes consideration of painful motion is has already been granted a 10 percent rating by the AOJ.  Further, a rating in excess of 10 percent or separate ratings under Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension) are not warranted as the Veteran's limitation of motion has been limited to, at worst, to 90 degrees in flexion after repetitive use testing and with normal extension.  38 C.F.R. § 4.71a.  Accordingly, higher ratings under these codes are not warranted. 

In considering whether a higher rating is warranted based on loss of motion under another Diagnostic Code, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of knee ankylosis of the left knee, as he retains mobility in the joint.  Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  The evidence does not show that the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.

The Board has also considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, at 204-7.  During the VA examinations discussed above, the Veteran reported that increased walking, standing, or squatting often started flare-ups of his knees.  Despite the Veteran's reports of increased symptoms during flare-ups, the VA examiners noted that the Veteran did not have additional limitation of motion of left knee following repetitive use testing.

Further, the Board finds that separate or higher rating is not warranted under Diagnostic Code 5257 for lateral instability of the left knee.  The VA examinations discussed above noted that the Veteran did not have ligament instability.  Although the Veteran has reported giving way of his knee, there was no objective evidence of instability of the left knee joint during any VA examination.  The Board finds that specific clinical findings in the VA examinations discussed above and in private treatment records, showing no instability of either knee, is more probative than general assertions of instability of the knee giving out.  As such, a separate rating on the basis of other impairment of the knee, including recurrent subluxation or lateral instability, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board further finds that separate compensable ratings for the Veteran's left knee scar is not warranted for the entire rating period on appeal.  The April 2016 VA examiner specifically noted that the Veteran's knee scars were not painful, unstable, and were less than 39 square centimeters.  As such, a separate compensable rating for the left knee scars is not warranted.

The Board has also considered the Veteran's contentions that his left knee disability is more severe than as reflected by the currently assigned rating.  The Board acknowledges that the Veteran is competent to report symptoms, such as pain and limitation of motion, because this requires only personal knowledge as it comes to her through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the Veteran is not, however, competent to identify a specific level of disability of his disorder according to the appropriate Diagnostic Codes.  Such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which the knee disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds the VA examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In sum, the Board finds that, for the entire initial rating period on appeal, a rating in excess of 10 percent for left knee patellofemoral syndrome is not warranted.  However, the Board finds that a separate rating of 10 percent, but no higher, for the Veteran's left knee disability is warranted for symptomatic removal of the semilunar cartilage.


ORDER

The appeal regarding the issue of service connection for hypertension is dismissed.

Service connection for DVT, associated with the already service-connected peripheral vascular disease disabilities, is granted.  

A rating in excess of 10 percent for left knee patellofemoral syndrome is denied.

A separate rating of 10 percent, but no higher, for symptomatic removal of the semilunar cartilage of the left knee is granted.


REMAND

Remand is needed to obtain a medical opinion regarding the etiology of the Veteran's right knee disorder and to adjudicate the issue of TDIU. 

Right Knee

In an April 2010 VA examination, the Veteran stated that he injured his right knee in 1963 and received treatment at that time.   The VA examiner diagnosed the Veteran with medial meniscal tear, two partial medial meniscectomies, and chronic pain secondary to degenerative arthritis of the right knee and surgery.  The examiner later, in May 2010, reviewed the claims file and stated that the Veteran was "seen one time in 1963 for strain of right knee."  The examiner noted that there were extensive treatment notes for the Veteran's left knee and stated that "it is less likely than not that his right knee is related to military service." 

The Board finds the May 2010 VA medical opinion to be inadequate.  In this regard, the examiner did not provide an adequate rationale as to why the Veteran's right knee disorders were not related to the in-service injury in 1963.  Further, the evidence now demonstrates that the Veteran uses a cane and has an antalgic gait as a result of his service-connected left knee disability.  For example, this is noted in the April 2016 VA examination report and March 2015 VA treatment record.  Accordingly, a new medical opinion should be obtained to assist in determining whether the Veteran's right knee disorders are related to service, or alternatively, secondary to his service-connected left knee disability.  

TDIU

The Veteran's combined disability rating is 100 percent.  Although the Veteran has not specifically raised the issue of TDIU, VA examination reports in April 2016 and August 2017 demonstrate that the Veteran's left knee and bilateral lower extremity peripheral vascular disease disabilities impact his ability to work.  As such, the issue of a TDIU has been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although a 100 percent schedular rating has been assigned, this does not necessarily render moot the issue of entitlement to a TDIU. 

While no additional disability compensation could be paid when a total schedular disability rating was already in effect, a separate award of a TDIU predicated on a single disability could form the basis for an award of special monthly compensation (SMC).  Bradley v. Peake, 22 Vet. App. 280 (2008).  If a veteran were awarded a TDIU (or by analogy in this case a schedular 100 percent rating) based on multiple underlying disabilities and then later received a schedular disability rating for a single, separate, disability that would, by itself, create the basis for an award of a TDIU, the order of the awards would not be relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).

Thus, pursuant to Bradley and Buie, VA still needs to consider whether an award of SMC pursuant to 38 U.S.C.A. § 1114 (s) is warranted on the basis of TDIU for one of the service connected disabilities and additional/separate service-connected disabilities with compensation totaling 60 percent or more.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his right knee disorder.  The claims file, to include a copy of this remand, must be sent to the examiner for review.  All tests and studies deemed necessary by the examiner must be conducted.  The examiner is asked to address the following:

(a)  For each diagnosis pertaining to the right knee, provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's right knee disorder(s) had onset in service or is otherwise the result of a disease or injury in service. 

(b)  For each diagnosis pertaining to the right knee, provide an opinion as to whether it is at least as likely as not that the Veteran's right knee disorder(s) is caused by the service-connected left knee disability.

(c) For each diagnosis pertaining to the right knee, provide an opinion as to whether it is at least as likely as not that the Veteran's right knee disorder(s) is aggravated (permanently worsened) by the service-connected left knee disability.

The VA examiner is requested to provide a rationale for any opinion provided.  If the examiner is unable to answer any question presented without resort to speculation, he/she should so indicate and provide an explanation as to why.

2.  The AOJ must consider whether entitlement to a TDIU is warranted based upon any one of the Veteran's service connected disabilities alone (i. e., peripheral vascular disease, peripheral neuropathy, diabetes mellitus, left knee patellofemoral syndrome, diabetic retinopathy, or diabetic nephropathy), and then adjudicate entitlement to statutory housebound SMC if needed.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


